Citation Nr: 0033380	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to January 13, 1998, 
for a 10 percent evaluation for bilateral defective hearing. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of Indianapolis, 
Indiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to an effective date prior to 
January 13, 1998, for a 10 percent evaluation for the 
residuals of a shell fragment wound of the right arm was 
included in the August 1999 statement of the case, and the 
veteran included this issue in his appeal to the Board in his 
September 1999 substantive appeal.  However, a December 1998 
rating decision determined that prior rating decisions dated 
March 22, 1985, and September 29, 1998 contained clear and 
unmistakable error in that they failed to establish a 20 
percent evaluation for the veteran's residuals of a shell 
fragment wound to his right arm.  This decision established a 
20 percent evaluation for the right arm disability, effective 
from October 18, 1984.  As this constitutes more than a 
complete grant of all benefits sought by the veteran, his 
claim for an effective date prior to January 13, 1998, for a 
10 percent evaluation for the residuals of a shell fragment 
wound of the right arm is no longer for consideration.  

The veteran and his representative raised the issue of 
entitlement to a compensable evaluation for the veteran's 
service connected tinnitus in a January 2000 statement.  This 
issue has not been addressed by the RO, and is referred to 
them for development and adjudication.  


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral defective 
hearing was initially established in a March 1985 rating 
decision, and a zero percent evaluation was assigned for this 
disability from October 18, 1984, the date of receipt of the 
original claim; the veteran did not submit a notice of 
disagreement with this decision within one year of notice 
thereof.  

2.  The veteran's claim for entitlement to an increased 
evaluation for his bilateral defective hearing was received 
on January 13, 1998; there is no evidence dated within one 
year prior to receipt of the claim that would establish 
entitlement to a 10 percent evaluation for bilateral 
defective hearing.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 13, 1998, for a 10 percent evaluation for bilateral 
defective hearing have not been met.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.105(a), 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
prior to January 13, 1998, for a 10 percent evaluation for 
his service connected bilateral hearing loss.  He notes that 
service connection for bilateral hearing loss was initially 
established in a March 1985 rating decision, with a zero 
percent evaluation that was effective from the date of his 
original claim for service connection, which is October 18, 
1984.  The veteran says that he left a notice of disagreement 
with the zero percent evaluation with his representative to 
file in 1985.  He adds that he was told by his representative 
that he could not contact the VA directly, but that the 
notice of disagreement would be filed on his behalf.  
However, his representative apparently lost the document and 
never submitted it to the VA.  The veteran argues that he did 
everything that he was instructed to do by his 
representative, and that he should not be penalized by the VA 
for the failure of his representative to submit the notice of 
disagreement.  Therefore, as he attempted to appeal the 
original zero percent evaluation, the veteran argues that the 
current 10 percent evaluation should be effective from 
October 18, 1984, the date of his original claim.  

A review of the record indicates that entitlement to service 
connection for bilateral defective hearing was established in 
a March 1985 rating decision.  A zero percent evaluation was 
assigned effective from October 18, 1984, the date of receipt 
of the veteran's original claim for service connection.  See 
38 C.F.R. § 3.400(b)(2)(i).

The veteran was notified of the March 1985 rating decision in 
an April 1985 letter.  He was also provided with his 
appellate rights at that time.  The veteran did not submit a 
notice of disagreement with this decision within one year of 
receipt of the letter.  Therefore, the March 1985 decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The veteran's claim for an increased evaluation for his 
service connected bilateral hearing loss was received on 
January 13, 1998.  He was afforded a VA examination of his 
hearing in February 1998.  On the basis of the evidence 
obtained at the February 1998 examination, the evaluation for 
the veteran's defective hearing was increased to 10 percent.  
The effective date of the increase was January 13, 1998, 
which was the date of receipt of the claim.  

The Board finds that entitlement to an effective date prior 
to January 13, 1998, for a 10 percent evaluation for the 
veteran's bilateral defective hearing is not merited.  The 
effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  In this case, the veteran's claim 
was not received until January 13, 1998.  The claims folder 
does not contain any evidence relevant to the veteran's 
hearing loss dated one year prior to January 13, 1998.  
Therefore, there is no basis on which to establish an 
effective date prior to that time.  

The Board has considered the veteran's contentions regarding 
his intent to submit a notice of disagreement with the March 
1985 rating decision and the failure of his representative to 
do so.  Although the Board is sympathetic to the veteran's 
situation, there is simply no basis in law or regulation to 
establish an effective date prior to January 13, 1998.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2000).  The notice of disagreement may be filed by 
either the veteran or his representative, and must be 
received within one year of notice of the decision that is to 
be appealed.  38 C.F.R. §§ 20.201, 20.302 (2000).  The 
veteran did not appeal any aspect of the March 1985 decision, 
and as noted above, this decision is final.  He was provided 
with all of the relevant information concerning his appellate 
rights in the April 1985 letter of notification.  This letter 
did not contain any statement that would indicate that only a 
veteran's representative may submit a notice of disagreement.  
As a matter of fact, the letter did not assume that the 
veteran had a representative, but notified him of his right 
to obtain one.  The United States Court of Appeals for 
Veterans Claims (Court) has held that erroneous advice given 
from a government employee cannot be used to estop the 
government from denying benefits.  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  One can infer that if erroneous advice 
from a government employee cannot be used as a basis to 
obtain benefits, then erroneous advice from a nongovernment 
source may not be used to do so, even if the source is a 
veteran's service officer from a service organization.  
Ultimately, it was the veteran's responsibility to ensure 
that the notice of disagreement was submitted.  Therefore, 
there is no basis in law or regulation upon which the Board 
can establish an effective date of October 18, 1984, for the 
10 percent evaluation for the veteran's defective hearing, 
and the proper effective date remains January 13, 1998.  


ORDER

Entitlement to an effective date prior to January 13, 1998, 
for a 10 percent evaluation for bilateral defective hearing 
is denied. 



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

